  
Exhibit 10.1
 
 
AMENDMENT NO. 1 TO RECEIVABLES FINANCING AGREEMENT
 
This AMENDMENT NO. 1 TO RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of January 5, 2016, is by and among VOLT FUNDING CORP. (“Volt
Funding”), as borrower (the “Borrower”), the Persons from time to time party
hereto as Lenders and LC Participants, PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as LC Bank, as an LC Participant, as a Lender and as Administrative Agent, and
VOLT INFORMATION SCIENCES, INC. (“Volt”), as initial servicer (the “Servicer”).
 
BACKGROUND
 
WHEREAS, the parties hereto entered into the Receivables Financing Agreement as
of July 30, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”); and
 
WHEREAS, the parties hereto wish to amend the Receivables Financing Agreement
pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1.    Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings assigned to them in the Receivables Financing
Agreement.
 
SECTION 2.    Amendments to Receivables Financing Agreement.  Effective as of
the date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Receivables Financing Agreement is hereby amended
as follows:
 
(a)           The definition of “Consolidated EBIT” set forth in Section 1.01
thereof is hereby deleted in its entirety.
 
(b)           The definition of “Consolidated Interest Expense” set forth in
Section 1.01 thereof is hereby deleted in its entirety.
 
(c)           The definition of “Interest Coverage Ratio” set forth in Section
1.01 thereof is hereby deleted in its entirety.
 
(d)           The definition of “Minimum Funding Threshold” set forth in Section
1.01 thereof is hereby amended by deleting the phrase “60.00%” and replacing it
in its entirety with the phrase “40.00%”.
 
(e)           The definition of “Scheduled Termination Date” set forth in
Section 1.01 thereof is hereby amended by deleting the phrase “July 28, 2016”
and replacing it in its entirety with the phrase “January 31, 2017”.
 
(f)           Section 8.04 of the Receivables Financing Agreement is hereby
deleted in its entirety and replaced with the following:
  
 
 

--------------------------------------------------------------------------------

 
  
SECTION 8.04.  Financial Covenants.
 
(a)           [Reserved].
 
(b)           Liquidity Level.  The Parent and its Subsidiaries on a
consolidated basis shall not permit at any time the Liquidity Level to be less
than the amount set forth in Schedule IV.
 
(g)           Exhibit F to the Receivables Financing Agreement is hereby deleted
and replaced in its entirety with the form set forth in Exhibit A attached
hereto.
 
(h)           Exhibit G to the Receivables Financing Agreement is hereby deleted
and replaced in its entirety with the form set forth in Exhibit B attached
hereto.
 
(i)           Item 5 of Exhibit H to the Receivables Financing Agreement is
hereby deleted in its entirety and replaced with the following:
 
5.           [Reserved].
 
(j)           Schedule II of Exhibit H to the Receivables Financing Agreement is
hereby deleted in its entirety.
 
(k)           Schedule III to the Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit C
attached hereto.
 
(l)           Schedule IV to the Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit D
attached hereto.
 
SECTION 3.    Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
 
(a)           The Administrative Agent shall have received a fully executed
counterpart of this Amendment and the First Amended and Restated Fee Letter,
dated as of the date hereof, by and among PNC as the Administrative Agent, a
Lender, the LC Bank, and an LC Participant and the Borrower (collectively, the
“Amendment Documents”).
 
(b)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.
 
(c)           The Administrative Agent shall have received all fees and other
amounts due and payable to it under the Receivables Financing Agreement and in
connection with this Amendment on or prior to the date hereof, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel) required to be paid or reimbursed on or prior to the date hereof.  To
the extent such fees and other amounts have not yet been invoiced, the Borrower
agrees to remit payment to the applicable party promptly upon receipt of such
invoice.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           No Event of Default or Unmatured Event of Default, as set forth in
Section 10.01 of the Receivables Financing Agreement, shall have occurred and be
continuing.
 
SECTION 4.    Amendment.  The Borrower, PNC as the LC Bank, an LC Participant, a
Lender, and the Administrative Agent, and the Servicer, hereby agree that the
provisions and effectiveness of this Amendment shall apply to the Receivables
Financing Agreement as of the date hereof.  Except as amended by this Amendment,
the Receivables Financing Agreement remains unchanged and in full force and
effect.  This Amendment is a Transaction Document.
 
SECTION 5.    Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original and all
of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
 
SECTION 6.    Captions.  The headings of the Sections of this Amendment are
provided solely for convenience of reference and shall not modify, define,
expand or limit any of the terms or provisions of this Amendment.
 
SECTION 7.    Successors and permitted assigns.  The terms of this Amendment
shall be binding upon, and shall inure to the benefit of the Borrower, PNC as
the LC Bank, an LC Participant, a Lender, and the Administrative Agent, and the
Servicer, and their respective successors and permitted assigns.
 
SECTION 8.    Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 9.    Governing Law and Jurisdiction.  The provisions of the Receivables
Financing Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment by reference as if such
provisions were set forth herein.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
  

  VOLT FUNDING CORP.,
     as the Borrower                         By:  /s/ Kevin Hannon     Name:
Kevin Hannon     Title: Treasurer            

    

  VOLT INFORMATION SCIENCES, INC.,
     as the Servicer                         By:  /s/ Paul Tomkins     Name:
Paul Tomkins     Title:
Senior Vice President and
Chief Financial Officer
           

 
 
 
 
 
Amendment 1 to RFA (PNC/Volt)
 
S-1

--------------------------------------------------------------------------------

 
       

  PNC BANK, NATIONAL ASSOCIATION,
     as Administrative Agent                         By:  /s/ Eric Bruno    
Name: Eric Bruno     Title: Managing Director            

  

  PNC BANK, NATIONAL ASSOCIATION,
     as LC Bank and as an LC Participant                         By:  /s/ Eric
Bruno     Name: Eric Bruno     Title: Managing Director            

  

  PNC BANK, NATIONAL ASSOCIATION,
     as a Lender                         By:  /s/ Eric Bruno     Name: Eric
Bruno     Title: Managing Director            

 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
       
Exhibit D to Amendment 1 to RFA
 
SCHEDULE IV
Financial Covenant
 
Financial Covenant Definitions.
 
“Liquidity Level” means, at any particular time, an amount equal to the sum of
the (a) aggregate available amount to the Borrower under and pursuant to the
terms of this Agreement, (b) the value of all unmatured Marketable Securities
held by the Parent and its consolidated Subsidiaries and (c) unrestricted cash
and cash equivalents on hand at such time, as determined for the Parent and its
consolidated Subsidiaries on a consolidated basis; provided, however, that
beginning on May 1, 2016, at least 50% of the domestic unrestricted cash and
cash equivalents used to satisfy the Liquidity Level amount set forth below must
be on deposit in accounts maintained by one or more of the Parent and its
Subsidiaries at PNC.  For the avoidance of doubt: (x) at all times the
respective depositors shall have free and unencumbered access to such domestic
unrestricted cash and cash equivalents in such respective accounts maintained at
PNC; and (y) without limiting the generality of the foregoing, in no event shall
any such cash and cash equivalents in any such account be subject to any setoff,
appropriation or application except in accordance with any applicable
Transaction Document and only against amounts (if any) then owing by such
respective depositor to PNC.
 
Financial Covenant Thresholds.
 
Liquidity Level Amount.  For the purposes of Section 8.04(b) the amount referred
to therein is as set forth in the chart below:
 
Time Period
Liquidity Level Amount
Closing Date to January 30, 2016
$20,000,000
January 31, 2016 to July 30, 2016
$35,000,000
July 31, 2016 and thereafter
$50,000,000

 
 
 
 
 
 
 
 
 
 
Ex. D-1

--------------------------------------------------------------------------------